Citation Nr: 9900055	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a right wrist fracture, currently evaluated as 
30 percent disabling.

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1985.  
He also had subsequent periods of unverified active duty for 
training in the reserves.

Initially, the Board of Veterans Appeals (Board) notes that 
the original claim on appeal sought ratings in excess of 10 
percent for the veterans service-connected right knee and 
right wrist disabilities.  A rating decision in June 1994 
increased the evaluation for the veterans right knee 
disorder to 20 percent, and a February 1995 rating decision 
increased the evaluation for the veterans right wrist 
disorder to 20 percent.  Thereafter, the evaluation for both 
of these service-connected disabilities was increased to 30 
percent pursuant to a rating decision in September 1997.  The 
veteran has continued his appeal.

The Board further notes that the regional office (RO) 
previously adjudicated a claim for service connection for a 
bruised coccyx and/or low back pain which was arguably in 
appellate status until the RO reajudicated this issue by a 
rating decision in February 1998.  The Board also notes that 
there is no notice of disagreement with the February 1998 
decision in the record, and the veterans service 
representative has not addressed this issue in either a 
statement or informal hearing presentation filed in October 
1998.  Consequently, this matter is not a subject for current 
appellate consideration and is referred back to the RO for 
further clarification and/or adjudication.

Finally, although the Board will proceed to address the issue 
of entitlement to an increased evaluation for postoperative 
residuals of a right knee disorder, the Board finds that the 
applicable rating criteria and recent changes of the law 
still require the remand of this issue to determine whether 
the current manifestations of this disability warrant a 
separate rating for arthritis of the right knee.  This will 
be addressed more fully in the Remand portion of this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his right knee and 
wrist disabilities are more disabling than currently 
evaluated.  He further contends that he currently has a left 
knee disorder which is causally related to his service-
connected right knee disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for postoperative 
residuals of a right knee disorder, but is in equipoise and 
supports granting a rating in excess of 30 percent for 
postoperative residuals of the right wrist and service 
connection for a left knee disorder as secondary to a right 
knee disorder.


FINDINGS OF FACT

1.  Postoperative residuals of a right knee disorder are 
manifested by marked loss of motion with tenderness, maximum 
extension of 20 degrees, and flexion no further than 75 
degrees, that do not more nearly approximate extension 
limited to more than 20 degrees.

2.  Postoperative residuals of a right wrist disorder are 
manifested by symptoms that more nearly approximate ankylosis 
in any position except favorable, but not unfavorable 
ankylosis.

3.  A left knee disorder is causally related to postoperative 
residuals of a right knee disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected postoperative residuals of a 
right knee disorder, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5261 (1998).

2.  The schedular criteria for an evaluation of 40 percent, 
but not higher, for postoperative residuals of a right wrist 
disorder, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (1998).

3.  A left knee disorder is proximately due to or the result 
of postoperative residuals of a right knee disorder.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Postoperative Residuals of the Right Knee and Wrist

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1998), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998), based 
upon limitation in flexion and/or extension of the leg.  
Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

The United States Court of Veterans Appeals (Court) has held 
that when a Diagnostic Code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Impairment of the knee may also be rated under Diagnostic 
Code 5257.  Under that Code, impairment of the knee, such as 
with recurrent subluxation or lateral instability, is 
assigned a 10 percent evaluation when slight.  A 20 percent 
evaluation is assigned when the impairment of the knee is 
moderate in degree.  A 30 percent evaluation is assigned when 
the impairment of the knee is severe in degree.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1998).  Ankylosis is 
considered to be favorable when the joint is fixed in 20 
degrees to 30 degrees of dorsiflexion.  Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
in 20 degrees to 30 degrees of dorsiflexion of the wrist of 
the major (dominant) upper extremity; a 40 percent evaluation 
is warranted for ankylosis in any position except favorable.  
A 50 percent evaluation is warranted for unfavorable 
ankylosis of the wrist of the major upper extremity.  
Extremely unfavorable ankylosis is rated as loss of use of 
the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214, and Note.

With respect to the issue of entitlement to an increased 
evaluation for the veterans right knee disability, the Board 
again notes that the applicable rating criteria and recent 
changes in the law require the remand of this issue to 
determine whether the current manifestations of this 
disability would warrant a separate rating for arthritis of 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003.  

A review of the history of the veterans disabilities shows 
that service connection was granted for a right wrist 
disorder with a 10 percent rating by an October 1985 rating 
decision, based on service medical records and Department of 
Veterans Affairs (VA) medical examination in July 1985.  
Service medical records were noted to reveal that the veteran 
was hospitalized with a chief complaint of nonunion of the 
right scaphoid.  It was further indicated that there was a 
ten-year history that while lifting weights, the veteran 
sustained a hyperextension injury to his right wrist and was 
noted to have approximately 16 fractures above the wrist, 
including the scaphoid.  The veterans right wrist was placed 
in a short-arm cast for a period of six to nine months.  
Thereafter, the veteran had a second hyperextension injury to 
the right wrist in January 1984, at which time X-rays 
demonstrated the nonunion of the right scaphoid, and the 
veteran underwent bone grafting to the scaphoid from the 
olecranon in October 1984.  July 1985 VA orthopedic 
examination revealed that the right wrist was held in the 
extension position in a neutral axis.  There appeared to be 
no active or passive dorsiflexion and palmar flexion was 
limited to about 35 degrees.  There was also some limitation 
in radial and ulnar deviation.

Service connection was granted for a right knee disorder with 
a 10 percent rating by a December 1989 rating decision, based 
on service medical records and VA medical examination in 
September 1989.  Service medical records were found to reveal 
that the veteran injured his right knee while playing 
basketball during training in the reserves.  Although the 
injury was initially treated conservatively, it was indicated 
that subsequent surgery was performed, and the veteran now 
complained of stiffness and pain in the right knee with 
intermittent swelling and an occasional boggling 
sensation.  September 1989 VA medical examination revealed 
a minimal right limp and bilateral mild patellofemoral grate.  
Tenderness was also noted at the right medial joint fissure 
and lateral joint fissure, and the examiner commented that 
the veterans right knee condition would never be 
asymptomatic. 

June 1992 VA outpatient records reveal that the veterans 
complaints included right wrist and bilateral knee 
discomfort, and that the veteran reported a history of 
surgery to the right knee and wrist.  The veteran further 
reported that he hurt his left knee one year earlier.  It was 
also noted that a private medical doctor had informed him 
that he needed surgery.  The diagnosis was degenerative joint 
disease of the wrist and knee.

A private medical report from Dr. G., dated in July 1992, 
reflects that the veteran was a former weightlifter who had 
major problems with both of his knees, the right knee more 
than the left.  Approximately five years earlier, the veteran 
injured his right knee during a river crossing during 
training maneuvers.  Thereafter, he underwent subtotal medial 
and lateral meniscectomies, and was noted to have moderate 
degenerative changes.  At this time, the right knee continued 
to swell and occasionally buckle.  With respect to his left 
knee, the veteran recalled an incident while weight lifting 
three years earlier, at which time he experienced a ripping 
sensation on the lateral aspect of the knee.  It swelled over 
the next 24 hours, and has occasionally swelled since this 
incident.  There was no report of buckling or locking.  At 
this time, it was also noted that the veteran had had 
grafting to his right navicular and that it was thought that 
he might need a fused wrist.  

Physical examination revealed audible crepitation during the 
execution of a squat.  There was moderate effusion, 
patellotrochlear crepitation, markedly positive inhibition 
examination, and a tight retinaculum.  There was also 
exquisite tenderness on palpation of his medical joint line.  
The clinical impression was advanced degenerative changes at 
the patellotrochlear joint bilaterally.  Arthroscopic surgery 
was recommended and it was noted that the knees should be 
treated one at a time so that the veteran had one knee to 
limp on.

VA outpatient records from September 1992 reflect that the 
veteran had been complaining of effusion and pain in both 
knees, the right greater than the left.  Examination revealed 
grinding and medial joint line tenderness in the right and 
left knee, and the impression was chondromalacia of the right 
and left knee with possible degenerative tear of the medial 
meniscus.

VA medical examination in October 1992 revealed that the 
veteran reported that he fractured his right wrist in a fall 
in 1974.  A cast was reportedly placed on the wrist in 1974 
and he continued to have pain in varying degrees, with the 
wrist being struck by truck in 1981.  Ultimately, the veteran 
had a bone graft to the navicular bone in 1982, and now had 
continuing pain with numbness on a daily basis.  The right 
knee was injured as he tripped and tore a cartilage in 1984.  
Surgery was then performed in 1985 and at this time, the 
veteran had daily pain, giving way with infrequent falls, 
swelling, and locking.  The left knee was reportedly not as 
severe as the right and there was no previous surgery.  He 
did report that it was worsening with increased swelling.  At 
this time, the veteran was working with the office of Weights 
and Measurements, spending approximately six hours of the day 
in the field and two hours behind a desk.  He further 
reported that he had lost about thirty days from work 
secondary to symptomatology in his knees over the previous 
year.  It was also noted that the veteran was right-hand 
dominant.

Physical examination of the right upper extremity revealed a 
well-healed surgical scar over the right olecranon from the 
donor site at the time of the surgical graft to the right 
carpal navicular.  Examination of the right wrist indicated 
periarticular fullness and swelling especially on the 
dorsoradial aspect, and decreased motion with dorsiflexion 5 
degrees, palmar flexion 35 degrees, radial deviation 5 
degrees, and ulnar deviation 20 degrees.  All motion was 
noted to be performed with pain.  General tenderness was also 
noted over the dorsal radial ulnar articulation, distal 
radius articulation, anatomic snuffbox, and metacarpocarpal 
joint to the metacarpophalangeal joint of the thumb.  There 
was also decreased motion of the digits, with the ability to 
reach the distal palmar crease by 1 centimeter (cm).  The 
thumb could barely reach to within 5 millimeters (mm) of the 
fifth digit, and could adduct to only the fourth 
metacarpophalangeal joint on the palmar surface.  Examination 
of the right knee revealed healed arthroscopic portals and 
periarticular fullness.  There was also tenderness over the 
medial patella.  Examination further revealed that there was 
no instability with full motion, but crepitation at the 
patellofemoral joint.  It was also noted that the veteran 
ambulated with bilateral knee supports.  

The diagnoses included status post navicular fracture of the 
right wrist treated with graft, with post-traumatic 
arthrosis, collapsed carpal, and degenerative changes, and 
status post arthroscopic surgery of the right knee with post-
traumatic arthrosis.  The examiner commented that the veteran 
needed surgical attention by a hand specialist for the right 
wrist and that a fusion procedure was probable.  It was 
further noted that arthroscopic evaluation of both knees 
would eventually occur, and that X-rays revealed greater 
degenerative changes in the right knee than the left.

A November 1992 VA outpatient record indicates that the 
veteran did not want to undergo surgery to his right knee 
until he obtained a second opinion from Dr. G.

A private medical report from Dr. S., dated in April 1993, 
reflects that the veteran had problems with his knees and a 
long history of injuries as a paratrooper.  It was further 
noted that the veteran had recently underwent arthroscopic 
surgery to the left knee, and that he had brought pictures of 
the intra-arthroscopic view showing significant 
chondromalacic changes of the patella.  The veteran denied 
sustaining a specific injury to his left knee.  

A private medical report from Dr. K., dated in April 1993, 
reflects the opinion that the veteran sustained injuries in 
service which were related to his substantial and permanent 
knee problems.

A July 1993 private operative report from G. Hospital 
indicates that the veteran underwent an arthroscopy of the 
right knee.  The final diagnosis included early right knee 
osteoarthritis, traumatic arthritis, and gunk synovitis.

At his personal hearing in September 1993, the veteran 
testified that the last time his right wrist was examined was 
by the VA in November 1992, at which time the doctor 
recommended fusion of his wrist (transcript (T.) at p. 2).  
The wrist had continued to bother him since this 
consultation, and he indicated that he would wear an Ace 
bandage and occasionally pack it in ice (T. at p. 2).  He 
believed that the fusion of the wrist was the only way to 
stop the pain (T. at p. 2).  The veteran had not yet decided 
to undergo a wrist fusion in light of his plans to relocate 
to Texas (T. at pp. 2-3).  When the veteran had his previous 
wrist surgery, he was told by the surgeon that he would need 
a wrist fusion within five years (T. at p. 3).  The veteran 
had stopped lifting weights about a year earlier because of 
his wrist (T. at p. 3).  He further noted that bending his 
wrist in any way would cause him discomfort (T. at p. 3).  
The veteran usually would wear a wrist band, and he indicated 
that his wrist was constantly swollen on the back and that he 
could no longer bend his wrist backwards (T. at p. 4).  He 
was able to bend the wrist forward to a small degree, there 
was some motion to the right but not the left, and his lack 
of motion had progressively worsened since his surgery in 
service (T. at pp. 4-5).  

The veteran recalled that he experienced stiffness in his 
knees following parachute jumps in service (T. at p. 6).  He 
also injured his right knee during two weeks of active duty 
for training in Puerto Rico, at which time he hurt his right 
knee playing basketball and again during a maneuver which 
involved the crossing of a river (T. at p. 6).  The right 
knee injury subsequently required surgery, and he denied 
injury to either knee prior to service (T. at p. 7).  At the 
time of the right knee surgery in July 1993, the veteran was 
told that he had degenerative arthritis in both knees (T. at 
p. 9).  The veteran had not yet returned to work since the 
surgery, but was planning on doing so the following week (T. 
at p. 10).  The veteran wore a rubber brace on both knees to 
keep his leg warm, to help with the arthritis, and to avoid 
further injury (T. at p. 11).  Since the surgery, the right 
knee had given out on several occasions, but the veteran had 
been told by the doctor that it would take time for the 
muscle to strengthen (T. at p. 12).  

January and February 1994 statements from a fellow service 
member and the veterans commanding officer between the 
period of 1986 to 1989 reflect that they recalled that the 
veteran sustained training injuries during this time period.

Private medical records from O. Associates from March 1994 
reflect that the veteran injured his right wrist while weight 
lifting in 1972 and then once again in Korea in 1983.  
Thereafter, the veteran underwent surgery to the right wrist 
with a bone graft in 1985 and he was currently complaining of 
a loss of extension in the wrist and a loss of motion in some 
of the fingers of the right hand.  In a letter arising out of 
this examination, Dr. M. noted that the veteran had lost the 
ability to do dorsiflexion of the wrist for the previous 15 
to 20 years.  He could not dorsiflex more than 10 degrees and 
he could palmar flex approximately 40 degrees.  He would also 
have decreased pronation and supination, and described 
tenderness in the wrist area.  The veteran also had 
complaints of numbness in the volar aspect of the thumb, 
ring, and small fingers.  X-rays were interpreted to reveal 
arthritis at the right radial carpal joint.  There was 
increased sclerosis at the radial area and the scaphoid also 
had increased sclerosis with osteophytes, especially in the 
dorsal aspect and apparently on the lunate.  There appeared 
to be a subchondral cyst in the radial styloid.  The examiner 
also noted two well-healed scars associated with the previous 
wrist surgeries.  The assessment included arthritis of the 
right wrist and that arthrodesis would be the procedure of 
choice.  The examiner went on to note that he would consider 
doing a radial carpal arthrodesis; however, the veteran 
already had severe limitations of motion and he did not 
believe that a limited arthrodesis would benefit the veteran 
who was noted to have almost near fusion.  It was also noted 
that the veteran understood the recommended procedure which 
would consist of the fusion with a dynamic compression plate 
and ilial bone graft.

March 1994 VA joints examination revealed that the veteran 
reported a history of injuring his knees during parachute 
jumps in service, and that he also injured his knees while 
running and participating in organized exercises.  This 
activity resulted in swelling of the right knee for which he 
underwent surgery in 1989 for a torn medial meniscus.  
Thereafter, the pain reoccurred, and he fell on one occasion 
and injured his left knee.  The right knee was subsequently 
drained in 1989, and the veteran reported that there was a 
second surgery to the right knee in 1993.  He also noted that 
shortly after this, he underwent arthroscopic examination of 
the left knee.  He most recently reported injury to the knees 
when they gave way while the veteran was in the process of 
walking on stairs.  The veteran also indicated that he was 
planning to undergo a fusion and bone graft on the right 
wrist.

Examination of the veterans knees revealed swelling and 
tenderness bilaterally.  There was tenderness along the 
medial aspect of both knees with instability in both knees, 
worse on the right than the left.  The veteran further 
reported that his knees would give way while using stairs.  
Swelling was reportedly worse on the left.  Circumference 
measured 16 inches on the left and 15 inches on the right.  
He had had a medial meniscectomy on both knees, but there was 
more pain on the right.  The range of motion for both knees 
revealed flexion at 45 degrees and extension at 0 degrees.  
The range of motion for the right wrist revealed flexion at 
40 degrees and extension at 0 degrees.  It was also noted 
that the veteran was unable to move the thumb to the fourth 
and fifth fingers.  X-rays were interpreted to reveal early 
degenerative changes in both knees manifested by some small 
marginal spur formation.  The final diagnoses included status 
post three operations of the right knee with a continuation 
of severe pain, weakness, swelling, and giving way while 
using steps.

Hospital records from B. A. Medical Center from April 1994 
reflect that the veteran was admitted at this time for a 
radiocarpal arthrodesis or arthrodesis of the right wrist.  

Private medical records from O. Associates from April and 
June 1994 indicate that in April 1994, a magnetic resonance 
imaging (MRI) study of the right knee was interpreted to 
reveal evidence of chronic injury to the medial collateral 
compartment, evidence of previous arthroscopies, no meniscal 
or cruciate tear, and small joint effusion.  

In May 1994, the veterans right wrist was examined 
postoperatively, at which time the veteran complained of 
numbness to the thumb and metacarpophalangeal joints of the 
fingers.  Examination at the end of the month revealed 
decreased sensation to both sides of the right thumb volarly, 
and the assessment was that there might be entrapment of the 
branches of the medial nerve.  In June 1994, the veteran 
continued to complain of numbness to the thumb and also to 
the dorsal aspect of the right and small fingers from the 
wrist down.  

A rating decision in June 1994 increased the evaluation for 
the veterans right knee disorder to 20 percent.  

A July 1994 letter from a private physician, Dr. K., reflects 
the veterans history of multiple surgeries to the right 
wrist and knees, and that he had had a then-recent surgery to 
the right wrist with resultant nerve damage in his thumb 
and the 4th and 5th fingers of his right hand.

Private medical records from O. Associates for the period of 
August 1994 to June 1995 reveal that at the end of August 
1994, examination of the right wrist revealed that the 
veterans cast was removed and that radiologically there was 
good fusion mass across the carpal tunnel joint.  The 
veterans complaints of numbness in the thumb continued.  To 
evaluate the veterans condition completely, the examiner was 
going to order an electromyogram (EMG) and nerve conduction 
study so that he could rule out any nerve problem.  In the 
examiners opinion, this problem might be temporary numbness 
secondary to compression by the dressing or cast that would 
resolve in time.  Tenderness was noted in the dorsum of the 
wrist in the scar area and the veteran had very slight range 
of motion at the intercarpal joint, as expected.  In 
September 1994, the veteran complained that his wrist pain 
was worse than before the surgery.  In addition, he now had 
numbness in the ring and small fingers, and EMG nerve 
conduction studies were interpreted to show evidence of 
neuropathy, but that this was not localized.  The plan at 
this time was to schedule a full arthrodesis of the wrist and 
simultaneously do a neurolysis at the canal and elbow, and 
this intention was reiterated in medical statements from Dr. 
M. in October 1994, November 1994, and June 1995.  

A February 1995 rating decision increased the evaluation for 
the veterans right wrist disorder to 20 percent.

An August 1995 Arthritis Questionnaire apparently submitted 
on behalf of the veteran in connection with a claim for 
Social Security Administration benefits was signed by a 
physician and indicates that the veteran had surgery to his 
right wrist which was fused at present, and that he had 
also had numerous surgeries to his knees.

A June 1996 statement from the veterans commanding officer 
during the period of 1986 to 1989 contains the same 
information as was provided in the February 1994 statement 
from this witness.

A May 1996 private medical statement from Dr. K. indicates 
that the veteran had chronic problems with his right knee and 
that he fell down the stairs two weeks earlier and reinjured 
the knee.  He was noted to have problems around the patella 
and the medial side with slight increase in anterior laxity.  
Dr. K. recommended that the veteran undergo a MRI.

A May 1996 private MRI of the right knee was interpreted to 
reveal an impression of small tears in the medial meniscus, 
linear signal abnormality in the anterior horn of the lateral 
meniscus which was found to probably be the result of 
internal degeneration rather than a frank tear, small joint 
effusion, and mild chondromalacia along the lateral patella 
facet.

A VA medical examination in June 1997 revealed that the 
veteran initially injured his right knee playing basketball 
and thereafter reinjured the knee while crossing a stream.  
He was then evaluated and then underwent his first 
arthroscopic surgery in 1996.  In approximately 1980, he 
reportedly sustained a crush injury to his right wrist in 
Korea in which he fractured his right carpal navicular.  An 
initial surgery during service resulted in nonunion which 
subsequently required further surgery.  The veteran also 
reported previous surgeries to both knees, first the right 
and then the left.  In 1995, it was noted that the veteran 
ultimately had a fusion of the right wrist and was currently 
taking analgesics for pain in both knees, a lack of motion, 
and pain in the wrist.  

Physical examination revealed a rather marked loss of motion 
of the right knee.  He had a maximum extension of 20 degrees 
and was able to flex the knee to no further than 75 degrees.  
He was noted to have good ligamentous support medially and 
laterally, and the cruciate was sound clinically.  The 
veteran was noted to have considerable tenderness with motion 
of the knee.  Examination of the right wrist showed healed 
scars over the volar aspect of the carpal navicular and the 
dorsum of the wrist.  It was also noted that the veterans 
wrist was fused at approximately 5 degrees of dorsiflexion.  
The wrist was indicated to be very tender to manipulation, 
the etiology of which was uncertain.  X-rays of the right 
wrist were interpreted to reveal that the veteran was status 
post radiocarpal joint fusion and scaphoid fusion.  X-rays of 
the knees were interpreted to reveal tricompartmental 
osteoarthritic changes.  The impression included history of 
injury to the right wrist, fractured carpal navicular, 
nonunion, attempted grafting with residual nonunion, 
ultimately ending in right wrist fusion, and history of 
injury to the right knee, postoperative status arthroscopic 
debridement times two, with residual pain and loss of motion 
as described above.

The evaluation for each of these service-connected 
disabilities was increased to 30 percent pursuant to a rating 
decision in September 1997.


Analysis

The Board has reviewed all the evidence.  The Board first 
recognizes that the veterans right knee disability is 
currently rated at 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 for extension of the right leg which is 
limited to 20 degrees.  To warrant a higher evaluation under 
this Diagnostic Code, the veterans right knee disorder must 
be manifested by a limitation of extension of the right leg 
to more than 20 degrees, and such a finding has not been 
documented by the medical evidence which is currently of 
record.  The criteria for limitation of flexion under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 provide a maximum 
rating of 30 percent for limitation of flexion, and the 
application of an increased rating under Diagnostic Codes 
5256 or 5262 have not been met because there has been no 
finding or diagnosis of ankylosis of the right knee or 
sufficient impairment of the tibia and fibula by any 
competent medical evidence.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262.  In addition, none of the veterans 
surgical scars has been recently found to be tender and/or 
painful so as to justify a separate 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  

Therefore, the Board concludes that the only Diagnostic Code 
which may afford the veteran an increased rating based on the 
medical evidence which is currently of record would be the 
Diagnostic Code relating to limited range of extension of the 
lower extremity, and as noted above, the degree of limitation 
of motion in the right leg of 20 degrees of extension does 
not more nearly approximate the extent of limitation required 
for a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Consequently, an increased evaluation 
for the veterans right knee disability is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.7.  The 
question of whether a separate rating is assignable under 
Diagnostic Code 5257 on this record is subject to the Remand 
below.

On the other hand, the Boards review of the evidence 
regarding the veterans right wrist disorder reveals that an 
increased evaluation for this disability is warranted.  As to 
the veterans right wrist disorder, the veteran is currently 
assigned a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, for ankylosis of the wrist of the major 
hand which is manifested by favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  As was noted earlier, ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
in 20 degrees to 30 degrees of dorsiflexion of the wrist of 
the major (dominant) upper extremity; a 40 percent evaluation 
is warranted for ankylosis in any position except favorable.  
A 50 percent evaluation is warranted for unfavorable 
ankylosis of the wrist of the major upper extremity.  
Extremely unfavorable ankylosis is rated as loss of use of 
the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Code 
5214, and Note.

The June 1997 VA examination does not show unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation, necessary for a 50 percent evaluation for 
ankylosis of the wrist involving the dominant upper extremity 
under Code 5214.  Moreover, while the veteran has significant 
limitation of motion of the wrist with pain on motion, the 
evidence does not show that the pain on motion or on use of 
the wrist, including with flare-ups, amounts to unfavorable 
ankylosis of the dominant wrist such as to warrant a 50 
percent evaluation under Code 5214 of the rating schedule.  
See DeLuca v. Brown, supra.  However, the VA examination in 
June 1997 did find that the veterans wrist was fused at 
approximately 5 degrees of dorsiflexion, and that 
consequently, affording the veteran the benefit of the doubt, 
the disability picture more nearly approximates the criteria 
required for the higher evaluation of 40 percent, i.e., 
ankylosis in any position except favorable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.7. 

The Board also notes that the operative scars attributable to 
the right wrist disability have been found on recent 
examination to be healed.  The evidence does not show that 
the scars are painful or tender on objective demonstration, 
as distinguished from the pain on motion of the wrist that is 
part and parcel of the service-connected evaluation.  
Accordingly, the veteran is not entitled to a separate 
compensable evaluation for the scars under the holding of the 
Court in Esteban v. Brown, supra.

With the increase of the evaluation for this disability to 40 
percent, the Board further notes that it has also taken into 
account the veterans neurological complaints regarding the 
wrist and considered the rating of this disability by analogy 
to moderate incomplete paralysis of the lower radicular nerve 
group of the major upper extremity under Diagnostic Code 
8512.  See 38 C.F.R. § 4.20 (1998).  In order to warrant a 50 
percent evaluation under that Diagnostic Code, severe 
incomplete paralysis of the lower radicular nerve group must 
be shown.  38 C.F.R. § 4.124a, Code 8512.  However, while 
there have been findings of neurological impairment, there 
have been no findings of paralysis such as to approximate, or 
more nearly approximate, severe incomplete paralysis of the 
lower radicular nerve group on the right.  Although the 
veteran undoubtedly has pain as part and parcel of his wrist 
disability, it is not shown to be so severely disabling as to 
warrant a 50 percent evaluation under Code 8512.  The Board 
therefore concludes that the criteria for an evaluation in 
excess of 40 percent for the service-connected right wrist 
disability have not been met or more nearly approximated.  38 
C.F.R. § 4.7.  In light of the recent orthopedic and 
neurologic findings, the Board is of the opinion that the 
right wrist disability has been rated on the basis of the 
dominant disability present and that a rating under Code 5214 
for ankylosis may not be combined with a rating under Code 
8512 for nerve impairment without violating the rule against 
pyramiding contained in 38 C.F.R. § 4.14 (1998).  The 
principal Diagnostic Codes by which the right wrist 
disability may be evaluated involve or affect the same 
anatomical part and involve the same or overlapping 
functions.  The rule against pyramiding precludes the use of 
multiple Diagnostic Codes to artificially inflate the 
service-connected evaluation.  Id.  Rather, the Diagnostic 
Code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 40 
percent evaluation now assigned essentially reflects the 
actual degree of functional impairment demonstrated in this 
case for the veterans right wrist disability.

Just as with the right knee disability, the Board has also 
considered entitlement to increased rating on the basis of 
pain or a separate rating for arthritis of the right wrist 
and finds that such entitlement is not warranted.  The Board 
has carefully reviewed the entire record in this case and 
notes that the evaluation currently assigned intended to take 
into account the veterans pain, limitation of motion, and 
fatigue on use of the right wrist.  See DeLuca v. Brown, 
supra.  Although the veteran clearly has significant pain and 
discomfort, together with functional impairment, the Board 
finds that the absence of findings on recent examinations of 
unfavorable ankylosis or of severe neurological impairment 
demonstrates that the veterans symptoms are contemplated in 
the 40 percent rating currently assigned.  38 C.F.R. §§ 4.10, 
4.40 (1998). 


II.  A Left Knee Disorder

Background

Initially, the Board has found that the appellant's claim is 
well grounded in that his claim is plausible in accordance 
with 38 U.S.C.A. § 5107.  Additionally, the Board is 
satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met in accordance 
with 38 U.S.C.A. § 5107.

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

Initially, it is noted that while service medical records 
indicate treatment for a right knee injury during active duty 
for training, they do not specifically indicate treatment for 
a left knee injury.  However, service medical records do 
reflect treatment for an injury to the left leg in February 
1982.  At this time, the veteran reported that he had fallen 
down stairs, and examination revealed swelling and pain in 
the left leg and foot, in addition to some numbness.  It was 
also indicated that the injury affected an area from the left 
tibia (upper one-third of the leg) to the medial malleolus.  
The assessment was soft tissue injury to the left leg, and 
the veteran was referred for orthopedic consultation, 
provided with a bulky dressing and crutches, and advised to 
elevate his leg.  Several days later, the left foot and leg 
pain was noted to be improved, but he was still placed on 
restricted duty for a period of 5 days.  Although the veteran 
contends that he did experience progressive stiffness in his 
left knee during service for which he did not receive 
treatment, it is the appellant's further contention that his 
left knee disability is the result of his service-connected 
right knee disorder.  

June 1992 VA outpatient records reveal that the veterans 
complaints included bilateral knee discomfort, and that the 
veteran reported a history of hurting his left knee one year 
earlier. 

A private medical report from Dr. G., dated in July 1992, 
reflects that the veteran was a former weightlifter who had 
major problems with both of his knees, the right knee more 
than the left.  With respect to his left knee, the veteran 
recalled an incident while weight lifting three years 
earlier, at which time he experienced a ripping sensation on 
the lateral aspect of the knee.  It swelled over the next 24 
hours, and had occasionally swelled since this incident.  
There was no report of buckling or locking.  The clinical 
impression was advanced degenerative changes at the 
patellotrochlear joint bilaterally.  Arthroscopic surgery was 
recommended and it was noted that the knees should be treated 
one at a time so that the veteran had one knee to limp on.

VA outpatient records from September 1992 reflect that the 
veteran had been complaining of effusion and pain in both 
knees, the right greater than the left.  Examination revealed 
grinding and medial joint line tenderness in the right and 
left knee, and the impression was chondromalacia of the right 
and left knee with possible degenerative tear of the medial 
meniscus.

October 1992 VA medical examination revealed that pain in the 
left knee was reportedly not as severe as the right, and that 
there was no previous surgery.  He did report that it was 
worsening with increased swelling.  Physical examination of 
the left knee revealed full ranges of motion with 
patellofemoral crepitation more marked than the right.  There 
was no instability, and there was tenderness about the medial 
and lateral joint fissures to a mild degree but not above the 
patellas.  The diagnoses included patellofemoral arthrosis 
left knee with fibrillation of the meniscus.  It was further 
noted that arthroscopic evaluation of both knees would 
eventually occur, and that X-rays revealed greater 
degenerative changes in the right knee than the left.

A February 1993 hospital operative report from G. Hospital 
reflects a diagnosis of left knee traumatic arthritis late of 
patellotrochlear joint with grade III chondral changes of 
patella, and grade IV of the trochlea.  There was also a 
diagnosis of excess pressure syndrome.

A private medical report from Dr. S., dated in April 1993, 
reflects that the veteran had problems with his knees and a 
long history of injuries as a paratrooper.  It was further 
noted that the veteran had recently undergone arthroscopic 
surgery to the left knee, and that he had brought pictures of 
the intra-arthroscopic view showing significant 
chondromalacic changes of the patella.  The veteran denied 
sustaining a specific injury to his left knee.  

A private medical report from Dr. K., dated in April 1993, 
reflects the opinion that the veteran sustained injuries in 
service which were related to his substantial and permanent 
knee problems.  He further indicated that he had reviewed the 
records from the VA and other consulting physicians, and that 
it was his opinion that the left knee problem was almost 
certainly due to his right knee injury mainly because of the 
stress placed on the knee on a continuous and permanent 
basis.

At his personal hearing in September 1993, the veteran 
testified that he did not recall a specific injury to his 
left knee during service (T. at p. 12).  He did recall that 
he began to have problems with both of his knees following 
several parachute jumps and mentioned this to his sergeant 
(T. at p. 12).  After the operation to his right knee during 
service, he began to notice clicking in his left knee (T. at 
p. 13).  The pain progressively worsened with swelling on a 
daily basis, and he underwent arthroscopic surgery in 
February 1993 (T. at p. 13).  At this time, the veteran was 
not wearing a brace on his left knee (T. at p. 14).  The 
veteran indicated that he began to have left knee complaints 
shortly after injuring his back during the service, but that 
there was no specific time that he fell and injured his left 
knee (T. at pp. 15-16).

March 1994 VA joints examination revealed that the veteran 
reported a history of injuring his knees during parachute 
jumps in service, and that he also injured his knees while 
running and participating in organized exercises.  He 
underwent arthroscopic examination of the left knee in 1993.  
He most recently reported injury to the knees when they gave 
way while he was in the process of walking on stairs.  The 
final diagnosis included considerable pain and discomfort in 
the left knee.

A July 1994 letter from a private physician, Dr. K., reflects 
the veterans history of multiple surgeries to the right 
wrist and knees.  Another statement from Dr. K., dated in 
July 1994, indicates that the veterans problems were 
exacerbated by his military service.

An August 1995 Arthritis Questionnaire apparently submitted 
on behalf of the veteran in connection with a claim for 
Social Security Administration benefits was signed by a 
physician and indicates that the veteran had had numerous 
surgeries to his knees.

A VA medical examination in June 1997 revealed that the 
veteran reported previous surgeries to both knees, first the 
right and then the left.  At this time, it was noted that the 
veteran was taking analgesics for pain in both knees.  
Examination of the left knee indicated healed scars of 
arthroscopic surgery, extension to nearly 0 degrees, and 
flexion to 135 degrees.  The diagnosis included the diagnosis 
of postoperative status arthroscopic chondroplasty, left 
knee, and the comment that this examiner had reviewed the 
claims file, noted the letter from the veterans orthopedic 
surgeon attributing his left knee difficulties to his right 
knee injury, and disagreed, finding no association between 
the two problems at this time.



Analysis

As was noted above, following a review of the veterans VA 
records and those of other consulting physicians, one of the 
veterans private physicians, Dr. K., concluded in April 1993 
that the veteran sustained injuries in service which were 
related to his current substantial and permanent knee 
problems, and that it was his further opinion that the left 
knee problem was almost certainly due to his right knee 
injury mainly because of the stress placed on the knee on a 
continuous and permanent basis.  While the Board notes that 
there is no indication that the veteran was specifically 
treated for a left knee disorder in service, he did 
experience an injury in service which affected the upper 
third of his left leg, and the Board also finds that the 
veterans testimony and statements as to the incurrence of 
left knee pain during service as a parachutist is credible, 
and that the symptoms he experienced thereafter of 
progressively worsening pain in the left knee as a result of 
overcompensation for his right knee is consistent with the 
opinion of Dr. K.  While the Board further notes that the 
most recent VA examiner had reviewed the claims file and the 
opinion of Dr. K., and concluded that there was no 
association between the right and left knee disabilities, it 
is noted that Dr. K. also indicated that he had reviewed the 
VA records and concluded that there almost certainly was.  
Consequently, the Board finds that the evidence is in 
equipoise, and that it is the Board's judgment that service 
connection for a left knee disorder is warranted.


ORDER

A rating in excess of 30 percent for postoperative residuals 
of a right knee disorder is denied.

A 40 percent rating is granted for postoperative residuals of 
a right wrist disorder, subject to the applicable provisions 
pertinent to the disbursement of monetary funds, and the 
claim for service connection of a left knee disorder as 
secondary to postoperative residuals of a right knee disorder 
is granted.


REMAND

The Board observes that before the rating decision in 
September 1997, the RO rated the veterans right knee 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(instability of the knee).  In the rating decision in 
September 1997, however, the RO increased the evaluation for 
this disability from 20 percent to 30 percent under 
Diagnostic Codes 5003 (degenerative arthritis) and 5261 
(limitation of extension of the leg).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5261.  With respect to the ROs 
consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5003, the 
Board finds that the record and changes in the law have now 
raised the additional issue of whether there is entitlement 
to a separate rating for instability of the right knee.  This 
matter has not been addressed by the RO, and therefore it 
must be returned to the RO for initial consideration.

An opinion from the General Counsel of VA, VAOPGCPREC 23-97, 
dated July 1, 1997, indicated that a claimant who has 
service-connected arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 for arthritis 
and 5257 for impairment of the knee.  Thus, if the appellant 
actually has arthritis of the knee, and if that arthritis is 
service connected, the provisions of this opinion must be 
considered.  The above-noted General Counsel Opinion is 
binding on the Board which is constrained to follow its 
holdings.  38 U.S.C.A. § 7104(c) (West 1991).

In light of the above discussion, it is the opinion of the 
Board that the RO must consider whether the veteran would be 
entitled to a separate rating for both arthritis and 
instability.  The Board must emphasize that in order for 
separate ratings to be warranted under Codes 5003 and 5257, 
there must be separate manifestations of limitation of motion 
and manifestations of symptoms ratable under Code 5257.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his right knee 
disorder.  Any medical records other than 
those now on file pertaining to this 
disability should be obtained and 
associated with the claims folder.

2.  Thereafter, the RO should review the 
new evidence, is any, and the relevant 
medical reports and records already in 
the possession of the RO.  Based upon 
this additional evidence, the RO should 
determine whether a new VA medical 
examination would be appropriate pursuant 
to 38 C.F.R. § 3.326(a) (1998).

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of whether 
the veteran is entitled to a separate 
ratings for both arthritis and 
instability of the right knee.  

4.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veterans 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
